 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSouthwestern Bell Telephone Company and LeolaManley. Case 23-CA 6356July 24, 1978DECISION AN[) ORDERBY CHAIRMAN FANNING ANI) MEMBtiRS Pi:Ni 1()ANI) TRI I SI)\IF.On February 17. 1978, Administrative Law JudgeJosephine H. Klein issued the attached Decision inthis proceeding. Thereafter, the General Counselfiled limited exceptions and a supporting brief, and abrief in support of the Administrative Law Judge'sDecision; and the Respondent filed cross-exceptionsand a supporting brief, and a brief in answer to theGeneral Counsel's exceptions. The Charging Partysubmitted a letter concurring in the General ('oun-sel's limited exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions2 of the Administrative law Judge andto adopt her recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Southwestern Bell Tele-phone Company, Houston, Texas, its officer, agents,successors, and assigns, shall take the action set forthin the said recommended Order.The Respondent has excepted to certain crebihllits fIldtings mlade hs theAdministrative Law Judge It is the Bo(ird's established pohllc not to user-rule an Administrative L aw Judge's resolutions with respect to credihllitsunless the clear preponderance of all of the relevant evidence convince, usthat the resolutions are incorrect ..Sandard IDrl tl ill Prdtt is. In,. 91NLRB 544 (1950), enfd. 188 F.2d 362 ((. A 3. 1951) We have carefull)examined the record and find no basis for retersing her findings.2 In agreeing with the Adminisirative i.au Judge that Supervisor Ril,,o'scoercive threat of reprisal against employee Milnles for aadiling herself ofher contractual rights was fully litigated and that it constituted an indepen-dent 8(a)(I) violation, we rely principally ion the lact that the violatiilonfound is related to the heart of the complaint, which alleges that the Re-spondent violated Sec S8(;)(I) of the Act bh assigning Manles to speflul.work that she found undesirable in retaliation for hasing had a geries.i cfiled on her behalf under the terms of the collective-bargaining agreemtltllbetween the Respondent and the LUnion 'We 'els further on the fact that thecritical testimony was not objected to by the Respondent at the hearing aindthat the opportunity to cross-examine the witness regarding Ihis testlinonswas present but was not taken Gharsgo Indatrriei. Irat. it aL. 2(01 NI.RB121 (1974), cited below by our dissenting colleague in support of his stewtthat the above issue was not fulls litigated. is distinguishable from the in-stant case. In Glasgow. there were several independent 8(al)( I slolations inaddition to the one which was found by the Board not to have been fullilitigated. and the latter concerned a different employee than the one foundto have been discriminarorils discharged in siolatiton of Sec X8(aI31 and I I)of the Act. In the case at hand. there is onls a single independent 8(a ( Ivlolation and it involuves the same ermployee Chw .as neoted aboves. was foundto have been discriminated against in siolationl of Sec 8(a)il and )3 of theAct Further. Supervisor Rizzo was the management represeinatlve unvsoledIn all of the violations found herein. whereas it (;iGa,goh. the supersiornamed in the independent 8(al ) s'iolation. vwhich iwas found not to harebeen fulls litigated. was not found to have comniltted an i other unfair laborpracticeMember Truesdale does not agree with his coilleagues' aIffirnirlnce of theAdministrative Law Judge's finding that Respondent vsliolated Sec 8(at)( )I ofthe Act bs a statement allegedly made bs Supervisor Rizzo to emploreeManley, as testified to hb Manles. Rather. Member Fruesdaile concludesthis issue was not fulls litigated and no siolation mas be found theretoniMember rruesdale finds that the mere presence of the alleged statement inthe record does not suffice to establish it as a violation. See G(l/a hig I/ndilus-tries, Inc.. 210 NLRB 121 1974}. He notes that here, as Im Gii i- lu-ristries. the conduct found ioi he aI violation hb the Admirnistratise I aw Judgewas not alleged as such in the cotmplaint: the complaint was neseramended; it does not contain a "catch-all" provision on siolatlons alleged:and there was no cross-examination on the issue or introduction of evi dencethereon. Accordingly. as the Board found in like circumstances In (,uinisgoInduatries, Member Truesdale concludes that the record will not support thefinding of a violation on this issueDECISIONSrAElFNiMtNI OF T1HE CASEJOSiP1IINE H KEt.IN. Administrative Law Judge: Pursuantto a charge filed by Leola Manley on January 28, 1977, acomplaint was issued on March 14. 1977, against South-western Bell Telephone Company (Respondent), allegingthat on and after December 10. 1976, employee Manleywas assigned to undesirable work because a grievance hadbeen filed on her behalf under the Respondent's collective-bargaining agreement with Communications Workers ofAmerica. AFL-CIO (the Union).Pursuant to due notice, a hearing was held before me inHouston, Texas, on May 17, 1977. All parties were repre-sented by counsel and were afforded full opportunity topresent oral and written evidence and to examine andcross-examine witnesses. The parties waived oral argumentand post-trial briefs have been filed on behalf of the Gen-eral Counsel, the Respondent and the Charging Party.Upon the entire record. together with careful observa-tion of the witnesses and consideration of the briefs, Imake the following:FINDINGS OF FACTI PREt IMINAR FINDINGSA. Respondent, a Missouri corporation, with its princi-pal office in St. Louis, Missouri, is engaged in the businessof transmitting and receiving telephone messages in andamong several States, including facilities and operations inthe greater Houston. Texas. area, the facilities and opera-tions involved herein. During the past 12 months, a repre-sentative period. Respondent received revenues in excessof $100,000 for telephone services. Respondent is now, and237 NLRB No. 19110 SOUTHWESTERN BEI. TELEPHONE COMPANYhas been at all times material herein, an employer engagedin commerce within the meaning of Section 2(2). (6). and(7) of the Act.'B. Communications Workers of America, AFL C'0I. is.and has been at all times material herein, a labor organiza-tion within the meaning of Section 2(5) of the Act.II THE ALLFOiED INF.AIR l.ABOR PRACTI( FSA. The Issue'On the morning of December 10. 1976. an oral grievancewas filed on behalf of Manley, complaining that on De-cember 8 and 9 she had not been assigned to work on thenight shift, to which she allegedly was entitled b) her se-niority. On the afternoon of December 10 Manley was as-signed to specified duties on a full-time basis, whereas pre-viously a group of three switchmen had had collectiveresponsibility for special circuits, without assignment ofspecific duties to individuals. The only question here pre-sented is whether, as a matter of fact, the assignment ofspecific functions to Manley was in response to, or in retal-iation for, her having filed a grievance.B. The EvidenceManley is employed as a switchman at Respondent'sPrescott office, in the Houston area. In the Prescott office,there are approximately 10 employees, separated into twogroups, one working on T-carrier circuits, the other on spe-cial circuits. Around the middle of November 1976 Manleywas transferred from the T-carrier to the special circuitgroup, where she worked with Noel Galindo, district stew-ard, and Michael Spangler, shop steward, All special cir-cuit work was assigned to Galindo, Spangler. and Manleycollectively, with no specific assignments to individuals.With some 28 years' service. Manley is the most senioremployee in the Prescott office. Under the governing col-lective-bargaining agreement, shift choices are offered ac-cording to seniority. Manley desires night-shift work when-ever possible because it carries a 10 percent wagedifferential, which not only increases current earnings butalso serves to increase the base on which retirement bene-fits are computed.Luke Rizzo had become chief switchman, and Manley'ssupervisor, in January 1976. In May or June 1976. Rizzoassigned employee E. A. Pilsner to night-shift work for aweek. When Manley complained, because Pilsner was herjunior, Rizzo explained that she was needed on the day timeshift. Manley accepted the explanation and did not file agrievance. However. she told Rizzo that she wanted avail-able night-shift work in the future. Then, in October 1976,Rizzo proposed to assign the most junior employee, ratherthan Manley, to night work. When Manley protested. Riz-zo changed his plans and both employees were kept on daywork.On the nights of December 8 and 9. 1976. Rizzo gavenight work to employee E. A. Pilsner, who has I Near lessNational .ahbor Relations Act. as amended 29 ' S ( Sec 151. c, t'qseniority than Manley. On December 9, upon learning ofPilsner's night wsork, ManleN. without speaking to Rizzo.telephoned chief steward Tom Arbour, Jr., and requestedthat a grievance he filed on her behalf. On the forenoon ofDecember 10. Arbour telephoned equipment chief Jamesltebert. Rizzo's immediate superior. Arbour requested ameeting with Hebert to discuss two grievances, includingManley's claim that her seniority rights had been violated.According to Hebert. Arbour said that no useful purposewould be sersed by having the grievance considered at thefirst step of the grievance procedure. Arbour was reluctantto discuss an) details at the time. Having scheduled a vaca-tion from December 16 through the first of the year, He-bert offered to meet on January 4. When Arbour asked foran earlier date. Hebert said he would look into the mattersand call Arbour back.Thereupon Hebert went to the Prescott office, where heconferred w ith Rizzo for around I to 2 hours, spanning thelunch hour. As is discussed below, both Rizzo and Heberttestified that Manlev's grievance was not mentioned in thecourse of that meeting, which was concerned exclusivelywith the problems of a proposed major move by Gulf OilCorporation. a customer of Respondent.Around 2 p.m. on December 10, shortly after his meet-ing with Hehert. Rizzo called Manley into his office andinformed her that henceforth she would be responsible forproving continuity on all special circuits, logging all ordersfor special circuits and unpacking equipment. At that pointManley asked for and was granted permission to get somecoffee. She spoke to district steward Galindo. Then shereturned to Rizzo's office, bringing Galindo as her unionrepresentative. After initially agreeing to Galindo's pres-ence only as an "observer." Rizzo eventually permittedGalindo to participate fully in the discussion of Manley'sassignment.-According to both Manley and Galindo, in this meeting,Manley repeatedly stated that the work assigned to Manleywas most undesirable. Rizzo turned a deaf ear to Manley'sand Galindo's repeated protestations that no one personcould possibly handle all proving of continuity, loggingspecial circuits, and unboxing equipment. Manley and Gal-indo also testified, without contradiction, that Rizzo saidthat he was making the assignment because it was "easierto hang one person than it is a group."Rizzo also directed that henceforth Manley was not toassist employees working on T-carriers, but such personswere to he referred to Spangler. Galindo, or Rizzo. Manleyobjected to such prohibition because it would prejudice herfriendly relations with the other employees. She furthermaintained that providing assistance would not interferewith performance of her own duties.3t he harge ailleged ulilatlon o( Sec R(a)(3) by discriminaionn againslManile "hbcauete Ishel requested t nion represenlation In the presenlatlon-'f .ri e lliCe " Iu cer. Ihis allegaltmn is noi included in the onmplaini.shuh allc.c thai Re,pondent di .rlminlated aigalnt Manlic. het ause (lhelfiled lp.l grle iante inid .ir hecause Ihe engaged in other concerted acti-Her lestimron. on crosr-examinatln as "Q .Ifu helped thesepeople though. Then the. called !cw. then sou ,ouldn't hase tTne .0 perfourmt`the lob that's been asitgned to ',iu. .o0uld ou? A 'Aell. I dL1't kno .1 I1oIll' l Il .tillC 1 i peif, vrl .t ,an more s, th.an I d.1 at the tine I hae( onrinuedIII DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs to the "undesirability" of her assignment, Manley tes-tified as follows:Q. ... Are any of these jobs considered more pres-tigious than others?A. Yes.Q. Which ones?A. Well, I guess to each individual it's different.,maybe. To me, carrier is the most, in the office, as faras I'm concerned.Q. ...And which would be the least desirous [sicljob to have?A. Well, there's-I don't know as I would sat anyof them would be the least desirous. There's a lot ofthem that's undesirable on a regular basis.Q. On a regular basis. which would you consider tobe undesirable?A. Boxing and returning defective equipment orunboxing equipment coming in.A. Why?A. Because it's dirty work.Manley later testified that her assignment was undesirablebecause "[ilt's a hassle ..it's such a hassle to get it donebecause of getting into the other offices. Either the lines arebusy or they don't have anybody to work with you."Galindo testified that in his opinion it would be undesir-able "to be assigned that particular portion of the specialcircuits a hundred percent." In addition, at the time inquestion, around December 10, "the work load was quiteheavy" because they "had a couple of companies ... relo-cating."Rizzo testified that when he decided to make the assign-ment to Manley, he anticipated her displeasure and objec-tion because he knew she "preferred a job that was ...less demanding ...one that she could work at her ownpace and not one that would require day-to-day dead-lines." Nonetheless, contrary to the advice of unidentified"peers," Rizzo made the assignment because he believedManley was the most competent employee and best quali-fied for the work. Indeed, he first testified that she was theonly switchman competent to perform the assigned duties.In further explanation of the assignment to Manley. Rizzotestified that, as union stewards, Spangler and Galindowere frequently unavailable for work because of unionbusiness. According to Rizzo, Galindo spent 80 percent ofhis time on union matters and Spangler was unavailable"an average of twice a week or more" for periods varying"from two hours to two days." Galindo estimated his ab-sence on union matters as averaging 40 percent to 50 per-cent of his working time. Spangler placed his absence forunion business at "probably ...about ...a total of twodays working hours [or] about sixteen hours a month." Riz-zo also testified that "Manley has been away from the jobbecause of Union grievances and participation. also into take the time to answe~ tihe phone. I ain't let it ring Si it d.esn'l takemuch more time to assist them on giving them l a Ioop balck or whaleser Itmight be, than it does to answer the telephone and tr, t(i explalin w ,hs sucan't help them II takes more time to explain to them than it does to helpthem"4 This explanation came as an a;pparenl ;lterthoulghtUnion activities." The extent of her absence was not indi-cated.Hebert testified that during 1976 he handled around 10to 12 grievances per month. Similarly, Galindo testifiedthat he has normally handled about 6 to 7 grievances perweek, but recently the number has been running between10 to 15 per week. tie has filed grievances on his ownbehalf, including more than one against Rizzo. The De-cember 10. 1976, grievance concerning failure to offerManley night work was the first grievance filed on her be-half against Rizzo. A second one was then filed to protestthe December 10 job assignment.On December 14, when Manley returned to work after 3days off, she found that none of the special-circuit ordersreceived during his absence had been logged (i.e., recordedin a log book). When she inquired of Rizzo, she was in-formed that no such logging would be done in her absenceand she would be required to do it upon her return towork.Manlev testified that sometime between December 10and 23, 1976. Rizzo said that, while he could not restricther choice of working hours, as provided in the collective-bargaining agreement. he "could bury [her] in the powerrooim on batteries and cleaning batteries, if [she] didn't dowhat he wanted." According to Manley. that threat wasmade in response to her exercising her contractual right,based on seniority, to decline to work on Saturdavs. As ofthe time of the present trial, on May 17, 1977, she had notbeen assigned to batteries.At a grievance meeting on January 4, 1977, both ofManley's grievances were denied, and they were not fur-ther pressed by the Union. At that meeting, agreement wasreached "that the company will post job assignments." Inthis connection Galindo testified:Q. What was the nature of that agreement? Howdid that come about? What was said?A. I guess for the company's-I imagine that iswhat it was, so that everybody would understand pri-marily what their work assignments was, and I don'tthink we had any misunderstanding, you know, priorto this. If it was. I wasn't aware of it. Everybody knewwhat's, primarily, their job functions wereAnd it would vary, like I said you know, to estab-lishing continuity to boxing equipment, un-boxing it,work with people that crawled in on outer service cir-cuits. It was the broad, you might say, job assignment.Like I said, I don't think the Union can stop the post-ing of whatever material they want to post, so if theyare going to post this thing, I said, "Fine."So far as the record discloses, except for Manley's, Rizzomade no special assignments until around January 16,1977, when for the first time, assignments were posted. Inthe first posting. covering the period January 16 through22. Manley's assignment was "Special ck. con.-Unpack &Return Defective Equip"; Spangler's assignment was "Spe-cial Ckt. -Toll Recording Trks Cut Over"; Galindo's wassimply "Special Ckt." The next week Manley was assigned"Special Ckt. (Con. New) Unpack Return Defective112 SOUTHWESTERN BELI. TEILEPItONE COMPANYEquip.": Galindo was assigned "Special Ckt. Trouble. Nev,Connects": Spangler's assignment was left blank. In these2 weeks employees West and Johnson were also assignedfunctions in special circuits. The posted assignments forthe week February 13 through 19. 1977. show two newemployees: Bowie. assigned to "Special (kts. (TI Y Re-port) (Run in X-connects)": and Hudson. assigned to"Special circuits (Disconnects) (L.of Orders)." In addition.Galindo, Spangler. Johnson. and West were assigned sari-ous functions on special circuits. Manle, 's assignment sNas"Special Ckts. (Con. check) pack & unpack Equip." Iheseseven persons continued to be assigned to special circuitsthrough the week ending April 23. 1977. At one time oranother during this period Hudson. Bowie. West. andJohnson were assigned to checking continuity, and loggingspecial circuits and/'or packing or unpacking equipmentand returning defective equipment. In the week endingApril 30, 1977, Manles attended school in preparation forher transfer to work on T-carrier circuits on the night shift.Around the middle of February Manle:'s assignmentwas modified so that she no longer had to unbox equip-ment, but she was still required to box and return defectiseequipment. Despite Manley's assignment to proving con-tinuity of all special circuits. Galindo continued to assisther, as he offers to help other employees \when he has freetime. Even before Manley was relieved of the duty of un-boxing equipment, other employees. and Rizzo himself.had assisted in unboxing because, according to Manles,"there was no way. physically [shel could do it all."For about 3 weeks before the present trial, in Max 1977Manley. along with Pilsner. had been working nights onT-carrier circuits on a regular 8-hour shift and 3 hours ofovertime. Rizzo testified that he conservatively estimatedthat that shift assignment would continue for at least 10 to12 weeks. Hudson, one of the employees hired around Feb-ruary 13. 1977. was then performing Manlex's former du-ties of proving continuity of and logging special circuits.C. Discussion and ( onclusions1. CredibilitNThere is no direct conflict of evidence presented in thiscase. However, an issue of credibility is raised by Respon-dent's defensive contention that Rizzo was unaware that agrievance had been filed on behalf of Manley at the timehe gave her her specific assignment on the afternoon ofDecember 10. As stated above. both Hebert and Rizzo de-nied that they had discussed the grievance before then.Hebert was an unreliable witness. He testified that hedid not recall having been interviewed by a Board agent inFebruary. However, it was established that such interviewhad taken place, with Respondent's counsel present. He-bert then recalled the incident but could not recall havingbeen asked to sign a statement. He maintained that he cer-tainly would have done so if he had been requested to.Official notice may be taken of the general practice ofBoard agents to request sworn statements by persons inter-viewed in the course of investigations of unfair labor prac-tice charges ' Hebert further testified that. so far as hecould recall. the Board agent had not inquired aboutMlanle''s grieance, which was the very heart of thecharge. It mav be said that. at least when not assisted bynotes. Hlebert's memor' is deficient.Hebert testified that on the morning of December 10 heattended a meeting concerning the Gulf Oil Corporation'smove. When he returned to his office, he found a memo-randurn advising that Arbour had telephoned at 10: 18 a.m.Accordiin to notes made hs Hehert. he telephoned Arbourat 113(30 I he notes show that Arbour identified one of thegrievances as "Senioritv xiolation on 12/8/76 & 12 9 76.I ,eola Mlanlex Tour selection." He appended a note thatArbour "was sers reluctant to give [Hebertl the above in-formation or tell IlHebert] anything about the problem."Hiebert also stated that Arbour was not interested in havingthe two griexances heard at the first step of the grievanceprocedure or possibl5having them handled without an'grievance imeeting. Hebert said he would look into the mat-ters and call Arbour back.Hebert then went to the Prescott office, where he spentabout 2 hours with Rizzo. As stated above, Hebert andRizzo testified that their conference was devoted exclusive-IN, to the Gulf Oil relocation and there was no mention ofManlev or her grievance. However, a note in Hebert's file.dated December 10. reads: "Call [Arbourl back, 5: 10 p.m.(gone) to give him the results of my investigation.Hebert testified that his "investigation" had consisted sole-Is of talking to a "traffic coordinate." at Hebert's level inthe hierarchy. Hebert was unable to recall the identits ofthe "traffic coordinate." He conceded that, so far as hecould recall, there was no reference to Nlanle` in his con-versation with the "traffic coordinate." He offered no ex-planation of his failure to consult Rizzo. ManleN's super-visor and obviously the person most likely to have relevantinformation. There is no apparent reason for Hebert tohave believed that a "traffic coordinate" would have suchinformation. It also appears most probable that Rizzowould have discussed the assignment with Hebert. his im-mediate supervisor. Rizzo testified that in October or No-vember 1976 he had decided to make individual ratherthan group assignments. It is unlikely that he would nothave discussed this decision with his superior sometime be-tween reaching and beginning to effectuate a decision tochange his established modus operandi. It is particularlyincredible that Rizzo would fail to discuss the Manles as-signment with Hebert in light of the fact that he did consulthis "peers," who strongly advised against his making theassignment. If Rizzo had told Hebert of his plans beforeDecember 10. Hebert would obviously have mentioned thegrievance to Rizzo in their meeting on that day. On theother hand, if Rizzo had not previously told Hebert of theproposed assignment, he most certainly would have doneso at their meeting immediately preceding Rezzo's inform-ing Manley thereof. Hebert certainly would then havementioned the grievance.Accordingl., discrediting Hebert's and Rizzo's denials. Ifind that Rizzo knew of Manley's pending grievance whenhe gave her a specific assignment on December 10, 1976.Rv.,'",pllde 'ntll/ Sl XU I tI crc Ih t1lc itnlenl Ihal tcle cr l e en h .re-[1e, l tLIo \lgl .l N taI tll lcl ti1 l i ll the il -d ofi counse l113 DECISIONS OF NATIONAL LABOR RELATIONS BOARD2. AnalysisIt thus appears that within a few hours after Manley'sgrievance against Rizzo was filed. he assigned her to a jobwhich he knew she would find objectionable. The assign-ment came within about half an hour after Rizzo ended a2-hour conversation with Hebert, with whom the oralgrievance had been lodged. The assignment was abruptlymade with no prior indication that Rizzo might departfrom his established practice of assigning work to groups ofemployees rather than to individuals.The timing and abruptness of Rizzo's action constitute aprima facie showing of a causal relationship between thegrievance and the assignment. Thereupon "a very definiteburden [was] imposed on the employer to prove existenceof a reason, not within the Act's provisions" for the assign-ment. N.L.R.B. v. Okla-Inn d/bh/a Holiday Inn of Henrverta,488 F.2d 498, 507 (C.A. 10, 1973); N.L.R.B. v. StandardContainer Co., 428 F.2d 793, 794 (C.A. 5, 1970).6Respondent argues that it is unreasonable to concludethat Respondent would retaliate against Manley for agrievance involving only $12.32 (i.e., premium pay for 16hours on December 8 and 9, with presumably a minimaleffect on the amount of her future retirement payments).Respondent observes that many grievances, including sev-eral against Rizzo, have been processed in the past, appar-ently without resultant hostility. However, the record herecontains evidence of Rizzo's resentment of Manley's asser-tion of her contractual and statutory rights.The first evidence of Rizzo's attitude is found in his ini-tial insistence that Galindo, the union steward, could at-tend the Manley assignment discussion only as an ob-server. Whether or not Manley was entitled to haveanybody accompany her, Rizzo's initial reaction bespeaksan ungenerous attitude designed to prevent Manley's pre-senting her views in the most persuasive light.As further evidence of Rizzo's antagonism there isManley's credited testimony that sometime around themiddle of December Rizzo stated that, while he could notinterfere with her choice of shifts, he could assign her tothe undesirable work of cleaning batteries in the powerhouse. Rizzo's hostility was also demonstrated on I)ecem-ber 14, when Manley returned from a few days off andfound that no logging of special circuits had been done inher absence. When she suggested that "all the people work-ing special circuits assist in logging and proving continui-ty," Rizzo curtly replied: "I'm in the driver's seat. I'll do asI please." In a like vein, Rizzo apparently completely ig-nored the repeated protestations by Manley and Galindoon December 10 that no one person alone could performthe work assigned to Manley. That Rizzo did not thereafterassign Manley to cleaning batteries and did not criticizeher for failing to keep current on her work without assis-tance does not negate the fact that his conduct evidencedanimosity toward Manley.6 The timing also raises a presumption of know ledge, supporting the find-ing thereof previously made. V. L R.B v. Mlonigomler, Ward (Co 242 F 2d497. 502 (C(.A. 2. 1957). cert. denied 355 1 S. 829 (1957): N I.._R B l In-nessee Packers, Inc., 390 F.2d 782, 794 ( (A 6 196X8>: , / R If v Vfi StaeSportswear, Inr., 412 F.2d 537. 539 ( A 6. 1969)The fact that Respondent has processed numerous griev-ances without incident does not negate a finding of viola-tion in the present case. It is not alleged, and the GeneralCounsel and Charging Party do not contend, that Respon-dent has any general practice or policy of discriminatingagainst persons on whose behalf grievances are filed. Theonly allegation is that Rizzo did so discriminate againstManley. While it appears that Rizzo was probably actingfrom personal pique against Manley, he acted in his capac-ity as her supervisor and therefore Respondent is responsi-ble for his conduct.The record does not support the statement in Respon-dent's brief that "all job assignments at the particular worklocation at which Ms. Manley was assigned were changedat the same time as Ms. Manley's." So far as the recorddiscloses, it was not until around the middle of Januarythat employees other than Manley were given specific as-signments. That was after the grievance meeting on Janu-ary 4, in which the Union agreed to (or at least acquiescedin) Respondent's making assignments to individuals ratherthan to groups of employees.As stated above, in his meeting with Manley and Galin-do on December 10, Rizzo repeatedly stated that he wasmaking the Manley assignment because it is "easier tohang an individual than a group." Respondent maintainsthat Rizzo was simply explaining his reason for makingspecific assignments, i.e., to establish individual responsi-bility because "under his old policy of not making specificassignments, the work was not getting done properly."There is no evidence of specific instances of prior neglectof work. It is reasonable to assume that if work had beenneglected, such neglect would have been discussed with thepersons involved before a new system of work assignmentswas instituted as a remedy. In this connection, it is mostsignificant that for over a month Manley was the only em-ployee on whom individual responsibility was placed.Fhere is no evidence of any prior neglect attributable toher. On the contrary, Rizzo glowingly described Manley ashis most competent employee. Since there is no suggestionthat Rizzo registered any complaint about Manley's perfor-mance, it was natural that she would understand Rizzo'sstatement as meaning that "somebody was trying to hang"her.The hostile nature of Rizzo's action is also shown by hisforbidding her to assist any other employees when theycalled for help. Manley obviously likes helping others andwanted to retain her friendly relationship in the office, par-ticularly since she frequently needs their assistance. Thereis no evidence that her assisting others interfered with herperformance of her own work. Rizzo offered no persuasiveexplanation of his prohibition.In sum: Almost immediately upon learning that a griev-ance had been filed on behalf of Manley, Rizzo, contraryto past practice and to the advice of other supervisors, gaveher an assignment which he knew she would not like andwhich could not be performed by one person. Manleyalone was singled out for such treatment at that time. Re-spondent has presented no explanatory evidence sufficientto rebut the reasonable inference that the assignment wasin response to Manley's having filed a grievance to protestwhat she believed was a violation of her seniority rights by114 SOUTHWESTERN BEI.L TEI.EPHONF COMPANYRizzo. Accordingly, I find and conclude that Rizzo's con-duct toward Manley on December 10, 1976. was violativeof the Act.The General Counsel also requests a finding that Re-spondent violated the Act later in December 1976. whenRizzo said that although he could not prevent Manley'staking advantage of her seniority to choose shift assign-ments, he could assign her to the undesirable job of servic-ing batteries in the power house. This statement clearly wasa coercive threat of reprisal for Manley's availing herself ofher contractual rights. As such, it was clearly violative ofthe Act.Although the threat was not alleged as violative in thecomplaint, it is closely related to the violation alleged andit was fully litigated. Accordingly, a finding of violation inthis connection is warranted. Ml & J Trucking Co.. Inc. 214NLRB 592, 597 (1974).CON(I LISIONS OF LA^I. Respondent is an employer engaged in commercewithin the meaning of Section 2(2). (6), and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. By assigning Leola Manley to specific work that shefound undesirable in retaliation for her having had a griev-ance filed under the terms of the collective-bargainingagreement between Respondent and the Union. Respon-dent has engaged in an unfair labor practice under Section8(a)( ) and (3) of the Act.,4. Respondent has engaged in an unfair labor practicein violation of Section 8(a)(1) of the Act by threatening toassign Leola Manley to undesirable work because shechose to assert her right of seniorit\ to select her workshifts. as provided in the collective-bargaining agreementin effect between Respondent and the Union.5. The unfair labor practices found herein, occurring inconnection with Respondent's business operations, have aclose, intimate, and substantial relationship to trade, traf-fic, and commerce among the several States and tend tolead to labor disputes burdening and obstructing com-merce and the free flow of commerce.THE RhMEDYHaving found that Respondent violated the Act, I shallrecommend issuance of a cease-and-desist and notice-post-ing order, as is customary.The General Counsel and the Charging Parts requestmandatory restoration of the status quo ante by prohibitingRespondent from "removing [Manleyl from work on T-Although the conclusor, portion of the comnpl.iint allege, onix that Re-spondent violated Sec. 8a( 1I). Respondent's dicriminatlon iaains.t Mtanlesalso violated Sec 8(a)(3. as asserted In the original charge See. e i. ,fr,Baird's Bakeries. Inc, 189 N .RB 606 t 19I71): I he Board has held that Ihefiling of grievances pursuant o a contr.actual grievlance procedure Is protect-ed bh Section 7 of the Act. and ihat dlscipline of an enlplosee therefor Icndsto interfere ,ith. restrain, and coerce emnplo\ ecs in lolallion of Secllill81a)t I and discourages union actilsts in s,ol.atiion of Scition X8tl )" In thepresent case. the remeds tio he reconmmenldel Aould bhe the t Ilnider thetio subsectlonscarriers and from assisting anyone on T-C'arrier problems"and from "assigning her to perform the work of provingand logging continuity on special circuits except to the ex-tent she shares such work with all other employees workingon special circuits." T'he practical effect of any such orderwould be to deny Respondent the managerial prerogativeof assigning work in the manner it may deem advisable forefficiency of operations. It would deprive Respondent ofthe power to establish individual employee responsibilityon a continuing basis for the performance of particularfunctions with respect to special circuits. Even if it be con-ceded that the Board may. under certain circumstances, ineffect dictate an emploser's method of assigning work,such action is not appropriate in the present case.1The vice in Rizzo's assignment of duties to Manley onDecember 10, 1976. lies in the fact that she was then sin-gled out for special treatment for an impermissible reason.When, around the middle of January 1977, all employeesunder Rizzo's supervision were given specific assignments,the "discrimination" against Manley ended, provided thenew policy of making individual assignments was adoptedin good faith and not merely as a means to perpetuatediscrimination against Manley.As set forth above. on January 4, 1977, the Union agreedto Respondent's right to post specific assignments for indi-vidual employees. The subsequent assignments, therefore.were presumptively lawful. The present record does notestablish that the particular assignment to Manley thereaf-ter was discriminatory. Manlev herself testified: "1I don'thave a particular job I would like. I only want to be treatedas the rest of the crew instead of being singled out andharassed." the evidence indicates that on December 10,1976. when the disputed assignment was made. the volumeof work was such that no one person could perform all theduties assigned to Manley. However, as a matter of fact.she did receive help, from Rizzo as well as fellow employ-ees. Two new employees were soon hired and, as shown bythe work schedules in the record, they were assigned tosome of Manle)'s duties. Around the middle of FebruaryManley was relieved of the duty of unpacking equipment,which she apparently found especially undesirable. Andthere is no evidence that the volume of work continued atits December 10 level. To the contrary, the evidence indi-cates that the volume at that time was unusual, reflectingsome special projects, such as the Gulf Oil Corporationrelocation.A significant matter to be considered is the fact that, asof the time of the present hearing. Manley was workingnights on T-carrier circuits. an assignment most to her lik-ing. It was not then known when, or even if, she would bereturned to working day shift on special circuits. Thus, itwould serve no purpose useful to Manley, and it mightseriously restrict Respondent's managerial prerogatives. torequire resumption at this time of the former practice ofassigning duties on a collective or work-sharing basis.While the present case involves alleged discriminationagainst an individual. the Charging Party points up that thematter is basically broader. The argument in her post-trialbrief is headed: "Respondent's unilateral and discrimina-tory actions tow ard Mrs. Manley constitute a violation ofSection 8(a)(I) of the Act." (F.mphasis supplied.) It is my115 DECISIONS OF NATIONAL LABOR RELATIONS BOARDopinion, on the basis of the present record, that the policiesof the Act will be best effectuated if the Employer is leftconsiderable leeway in the matter of work assignments,consulting with the Union, as it did in the January 4. 1977,grievance meeting.Accordingly, I shall recommend a generally wordedcease-and-desist order, prohibiting Respondent from dis-criminating against any employees, including Manley, bythe use of assignments or in any other manner. ShouldRespondent unlawfully discriminate in the future, its con-duct will be violative of the present Order as well as of theAct. (It may also be subject to remedy through the contrac-tual grievance procedure.)The Charging Party has requested issuance of an orderincluding "broad" cease-and-desist language. The unfairlabor practices here found are not pervasive. Although ithas been found that Respondent discriminated against anemployee, the particular conduct involved does not appearto conform to any pattern on the part of Respondent.which, so far as the present record discloses, has no generalantiunion animus and has dealt with the Union amicablyfor a considerable length of time. Additionally, the dis-crimination here found has not resulted in any loss to thediscriminatee and has not prejudiced her rights and privi-leges as an employee. Under the circumstances, I believethat the issuance of a broad cease-and-desist order is un-warranted.On the basis of the foregoing findings of fact, conclu-sions of law, and the entire record in this proceeding, andpursuant to Section 10(c) of the Act, I hereby issue thefollowing recommended:ORDERThe Respondent, Southwestern Bell Telephone Compa-ny, its officers, agents. successors, and assigns, shall:I. Cease and desist from:(a) Making or threatening to make undesirable work as-signments to Leola Manley, or any other employee. orotherwise discriminating against an'y employee becausesuch employee may have filed a grievance or otherwiseasserted any rights under the collective-bargaining agree-ment between Respondent and the Communication Work-ers of America, AFL-CIO.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of rightsguaranteed in Section 7 of the National Labor RelationsAct. as amended.2. Take the following affirmative action, which is neces-sary to effectuate the policies of the Act:(a) Post at its facilities in the greater Houston, Texas,area, copies of the attached notice marked "Appendix." 9Copies of said notice, on forms provided by the RegionalDirector for Region 23, after being duly signed by Respon-dent's representative, shall be posted by Respondent imme-diatelN upon receipt thereof, and shall be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees are cus-tomarily posted. Reasonable steps shall be taken by Re-spondent to assure that said notices are not altered, de-faced, or covered by any other material.(b) Notify the Regional Director for Region 23, in writ-ing. within 20 days from the date of this Order, what stepsthe Respondent has taken to comply herewith.In the ecent no cxceproi-l ate filed aI proilded by Sec. 102 46 of IheRules and Regulaitns of the Natiiinal l.abor Rel.trions Board. the findings.onctluth lis. aiid re. ittenided Order herein shall, as provided in Sec1I2 48 of the Rule a:nd Recull.tlol he adopted bh the Board and becomeIt' 11[llliriil. Ci[iCsifin',, iltll ()itd i arld 1 an all ohiecti() thereto shall hedeenied i .al ICd or all p LirpIsC.'In the ert that this Or()der i enCforced h .a judigment ofhe the nitedStatlc ( ourt 1f Appcrlr the mv',rds in the notiee reading "Plosled h, Orderof the N:iltio)ll l.hioT Rcltillos Board" ihall read "Posted Pursuant to aJudLmnenl of the t nited States C(ourt of Appeals i nforcing an Order of IheNatonalll .Lahbor Rcltlions Boal.rd"APPENDIXNOtI( T To EMPI.OYEESPOSTED BY ORDER OF THENAIIONAL LABOR RELATIONS BOARDAn Agency of the United States Government,iAfter a hearing at which all sides had the opportunity topresent their evidence and arguments, it has been de-termined that we violated the National Labor RelationsAct and we have been ordered to post this notice. We in-tend to abide by the following:Wl wH I NOT make undesirable work assignments toany employee, or otherwise discriminate against anyemployee, because he or she may file a grievance orotherwise assert rights under our collective-bargainingagreement with Communications Workers of Amer-ica, AFL CIO.WI Wsl i NOt threaten to assign undesirable work to.or otherwise discriminate against, any employee be-cause he or she asserts rights or privileges provided byour collective-bargaining agreement with Communi-cations Workers of America, AFL-CIO.WI WI.LL NOT in any like or related manner interferewith. restrain, or coerce our employees in the exerciseof their rights guaranteed in Section 7 of the NationalLabor Relations Act, as amended.SOi:IH1WESIFRN BEl.. TliL.iPHONE COMPANY116